DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 12/14/21, the previous 112f interpretation no longer applies as the claims have been amended to avoid interpretation under 112f. 
Regarding the amended claims and remarks received on 12/14/21, some of the previous 112 rejections are withdrawn and some remain.  The examiner notes that no arguments were provided towards the rejections that were not withdrawn.  Further, new rejections are entered to address the claim amendments.
As to the claim amendments and remarks, the previous prior art rejection has been withdrawn and modified in order to address applicants amendments.
Claim Status
Claims 8-15 are pending with claim 15 being examined and claims 8-14 deemed withdrawn.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings show a specimen/sample dispenser 107 and a separate reagent dispenser 109 in figure 1, but there is no showing of the reagent and sample dispenser being the same dispenser.  Therefore, the “a dispenser, in which a specimen and a reagent are respectively dispensed” in line 2 of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a dispenser, in which a specimen and a reagent are respectively dispensed” in line 2 of claim 15 does not have sufficient antecedent basis in the specification as there is no discussion of a singular same dispenser for both the reagent and the sample.  The specification in [19] discusses a specimen/sample dispenser 107 and a separate reagent dispenser 109, but there is no discussion of this dispenser being the same.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 has been amended to recite “a dispenser, in which a specimen and a reagent are respectively dispensed”.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a singular dispenser that dispenses both reagent and specimen/sample exists in the disclosure.  The disclosure provides support for a specimen/sample dispenser 107 and a separate reagent dispenser 109 in [19] of the specification, but there is no discussion of this dispenser being the same.  Additionally, based on the configuration of the analyzer shown in figure 1, there is no way a singular dispenser (either 107 or 109) could access both the samples in lane 106 and the reagent disc 110. Thus, the limitation is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 15, it is unclear what is attempting to be recited by “automatic analyzer” in the preamble in line 1.  Specifically, there is no analytical structure (such as a detector/sensor) positively recited as part of the analyzer in the claim body, and there is no structure capable of performing the claimed function of analyzing.  Therefore, it appears as if there is not sufficient structure in the claim body to support the claimed function of analyzing/measuring as recited in the preamble, and it is unclear what applicants are intending to require.  The preamble “analyzer” implies that some type of analytical structure may be required, yet because the claim body is absent analytical structure then it is unclear whether analytical structure is required or not. Is analytical structure required or not, and if not, then how does the analyzer function to measure?
As to lines 5-6 of claim 15, it is unclear how the reagent is mountable in the disc and how the reagent is carried in to the disc.  Is the reagent in a container that is mountable on the disc and in a container which is loaded by the loader, or is the reagent liquid dispensed/mounted on the disc and the reagent loader a dispenser to carry in the liquid reagent, or is the loader actually a structure which moves a reagent container?
Regarding lines 10-11 of claim 15, it is unclear how the dispensing order is modifiable. What enables this process (changing order) to occur?  The buffer is just a standalone region of space and has not been described as having any moving parts or being connected to any additional features. Therefore, it is unclear how the dispensing order is modified.  It is further unclear how the specimens are dispensed and what the relationship of dispensing is to the buffer. Are the specimens dispensed in the buffer, or are they moved from the buffer to another location to be dispensed? Clarification of the buffer structure and also how the buffer relates to dispensing is required.
Regarding line 9 of claim 15, it is unclear what stand-by is describing.  A stand-by for what? The examiner suggests that applicants relate the buffer and stand-by to be further descriptive of what stand-by means and how it relates and is incorporated by the dispensing 
Regarding line 13 of claim 15, it is unclear if “a requirement of a calibration executed” is referring to a requirement for executing calibration or if the requirement is something different than but related to a previously executed calibration.
As to line 14 of claim 15, it is unclear when the reagent is identified.  Specifically, how is the reagent identified, and when does this process take place?  The identification of the reagent has not been previously described. 
With respect to line 15 of claim 15, it is unclear how a next sample rack (or any sample rack) is supplied.  How are racks supplied, and where are they supplied to, and where are they supplied from?  Are the racks in the buffer, supplied to the buffer, or supplied from the buffer?
With respect to line 16 of claim 15, it is unclear where a notice is generated.  No structure capable of providing a notice in the general sense (a display) has been recited, and a control alone cannot perform this.  Is the notice generated on a screen/display/output?  Or are applicants intending to generate a notice/signal from the control and to a particular controlled component instead of a user?
Regarding lines 19-20 of claim 15, it is unclear how a standard solution is loaded.  What loads the standard solution, and where is it loaded?
As to line 21 of claim 15, it is unclear how information of the reagent is read.  Liquid reagent in and of itself does not include information which would enable it to be identified or read.  Additionally, a control unit alone cannot read information of a reagent without further structure.  Is some type of reader required?
Regarding line 24 of claim 15, it is unclear how calibration is executed.  Specifically, a calibration is previously related to a standard solution (see lines 16-20).  However, calibration cannot occur with only one (a singular) standard solution, as at least two standards are required 
Regarding line 28 of claim 15, it is unclear what a calibration rack is describing.  Is the standard solution that is mounted on the rack in a container?  Is this calibration rack different from the previously recited sample or reagent? Where is the calibration rack?
Regarding line 29 of claim 15, it is unclear how the rack has been loaded.  Where is the rack loaded from and where is it loaded to?  Further, is the standard solution considered a sample or a reagent, or is it different?  Is it loaded by the reagent loader?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hagiwara et al (US 20140356233; hereinafter “Hagiwara”; already of record).
An automatic analyzer (Hagiwara; Figures 1-4) comprising: 

a reagent disc on which a plurality of reagents are mountable (Hagiwara; [49, 55] Fig. 2, 3 #2-12,3-2); 
a reagent loader which executes a carry-in of the reagent into the reagent disc  (Hagiwara; [56] Fig. 3 #3-3);Page 4 of 9Application No. 16/487,545 
a buffer which holds a plurality of specimens on stand-by, and which is configured to hold a plurality of sample racks, such that a dispensing order of specimens in the sample rack is modifiable (Hagiwara teaches the buffer as the region encompassing 1-1 or 1-4 or 1-6 which can hold the specimens on standby and control the order of specimens; [37-38].); and 
a control unit (Hagiwara teaches control unit/computer #1-8 which executes calibration; [60-63] Fig. 4) that is configured to: 
determine a requirement of a calibration executed on the reagent that is loaded when the reagent is identified (The examiner notes that this is a conditional statement (see note below).  Alternatively, and as best understood, Hagiwara teaches that reagents are carried in; [56].  Hagiwara also teaches executing/determining calibration for newly provided/loaded reagents; [60-63] Fig. 4), 
determine a next sample rack to be supplied for analysis (Hagiwara teaches that sample racks are carried to the analyzer, where this means that the next rack supplied is determined; Figs. 1-2 [39, 42].), 
generate a notice of a standard solution that is associated with the calibration at a time when a signal indicating a need for the calibration is generated (The examiner notes that this is a conditional statement (see note below).  Alternatively, and as best understood, Hagiwara teaches that calibrator standards at region 1-6 can load upon being requested, where the request is the notice that is generated; [37-38] Fig. 1), 

read information of the reagent loaded in the automatic analyzer (Hagiwara teaches reading the reagent information; [57] Fig. 3 #3-6),  
generate a plan of the carry-in and the calibration, execute, based on the plan, the calibration immediately after the carry-in of the reagent into the reagent disc, and assign a highest priority to a calibration rack having the standard solution mounted thereon, which has been loaded into the automatic analyzer (Hagiwara teaches changing priorities; Figs. 9-12. Further, Hagiwara teaches that the reagent preparation scheduling indicates a high priority and moves to step 4-8 which prepares a new reagent including a calibrator immediately after reagent carry in, where the calibrator rack is sent from 1-6; [63, 65] Fig. 4. Hagiwara discusses that when using reagents, that it is necessary to calibrate in advance of using the reagents, providing further evidence to the high priority of calibration; [15]).
Note: The instant Claims contain a large amount of functional language (ex: “are…”, “which…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the reagent is identified, “when” a signal indicating a need for calibration is generated, and “when” loading of the standard solution is detected do not necessarily have to occur since they are conditional statements, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Mimura et al (US 6080364; hereinafter “Mimura”; already of record) teaches calibrators (standards with known concentrations) on a buffer/rotor 76; Fig. 1 col. 4 line 49-col. 5 line 2, col. 7 line 58-65, col. 10 line 3-23, col. 11 line 5-22, col. 25 line 20-33.  Mimura teaches setting when calibration occurs; Fig. 22.  Mimura teaches reagent discs and ID portions, but does not teach a reagent loader which is well known in the art.  Mimura also teaches sample rack buffers as 22 or as individual conveyor lines 4A-4G.
Response to Arguments
Applicant’s arguments filed 12/14/21 have been considered but are moot because the arguments are towards the claim amendments and not the current grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Benjamin R Whatley/Primary Examiner, Art Unit 1798